Citation Nr: 0609973	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-37 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for PTSD.

2.  Entitlement to service connection for a back disability


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and B.W. 




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran had verified active duty for training (ACDUTRA) 
from June 1958 to December 1958 and from December 1961 to 
February 1962.  He also alleges that he had active duty from 
May 1962 to approximately May 1964.  This latter period of 
service has not been verified. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Portland, 
Oregon, which denied the veteran's claim for service 
connection for a back condition, and a January 2004 rating 
decision issued by the RO in Portland, Oregon, which denied 
his claim for service connection for PTSD. 

In June 2004 the veteran requested a personal hearing before 
a member of the Board.  Thereafter, in a statement received 
in August 2004, the appellant withdrew his hearing request.  
Accordingly, his hearing request is deemed withdrawn.  38 
C.F.R. § 20.704 (2005).
 

FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  There is medical evidence of a current diagnosis of PTSD 
but the veteran did not have combat duty and his alleged in-
service stressors have not been corroborated by official 
records or any other credible supportive evidence.

3.  There is no medical evidence of a current back 
disability, to include arthritis or disc disease of the 
thoracic or lumbar spine during service or for decades 
thereafter and there is no competent evidence that suggests a 
nexus between a current back disability and any incident of 
service, to include alleged trauma.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 101(24), 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).

2.  Service connection for a back disability is not 
warranted.  38 U.S.C.A. §§  101(24), 1112, 1113, 1131, 1137, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the July 2002 and 
January 2004 RO rating decisions, the statement of the case 
and supplemental statements of the case, issued in connection 
with the appellant's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claims were denied.  In addition, correspondence 
from the RO sent to the appellant, to include the December 
2001, July 2003 and September 2004 letters, specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the 
benefits sought and the relative burdens of the appellant and 
VA in producing or obtaining that evidence or information.  
That is, the appellant was notified and aware of the evidence 
needed to substantiate his claims and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
December 2001, July 2003 and September 2004 letters, 
satisfied the notice requirements by: (1) informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claims; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claims.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
December 2001, July 2003 and September 2004 letters 
collectively, requested that the veteran provide the RO any 
evidence in his possession that pertained to his claims.  
Additionally, he was informed that it was his responsibility 
to ensure that VA received any evidence not in the possession 
of the Federal government; this would necessarily include 
submitting any relevant evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was issued prior to the issuance of the RO decisions that are 
the subject of this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issues decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for either claimed disability.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims for service connection for PTSD 
and a back disability, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran contends that he was in active duty for 
the period from March 1962 to May 1964.  The RO made multiple 
efforts to verify this period of active duty, however, each 
inquiry proved to be unsuccessful.  Following numerous 
requests from the RO to verify this period of service, the 
National Personnel Records Center (NPRC) only verified 
periods of ACDUTRA from June 1958 to December 1958 and from 
December 1961 to February 1962.  The RO has made repeated 
attempts to obtain any service personnel or medical records 
dated during the alleged period of active duty to no avail.  
There is a discharge certificate submitted by the veteran 
reflecting that he was honorably discharged from the Army in 
May 1964, which apparently is his release from obligation for 
reserve service as no subsequent period of service has been 
verified.  In any event, as will be explained below, even 
assuming that the veteran had the period of active duty in 
question, the record is still devoid of any medical evidence 
or competent opinion linking a current back disorder to 
service or a diagnosis of PTSD based upon combat duty or a 
verified stressor.  

As noted above, the veteran's alleged period of service from 
March 1962 to May 1964 has not been verified despite repeated 
attempts and, as explained below, his account of that period 
of service pertaining to a "secret mission" in Korea is not 
credible.  Even assuming that this latter period of service 
occurred, the Board finds that as all efforts to obtain the 
service medical and personnel records from March 1962 to 
approximately May 1964 have been made and have been 
fruitless, the documentation of responses to the searches has 
met the heightened standard for searches for evidence known 
to have been in the government's possession.  The RO has 
obtained all identified evidence to the extent possible.    

As to any duty to provide an examination and/or opinion 
addressing the questions of whether the veteran's back 
condition and PTSD began during or are causally linked to 
service, the Board notes that, in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant' s act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In the absence of competent evidence of any abnormal findings 
indicative of a back condition during service or for decades 
thereafter, and with no competent evidence that suggests a 
nexus between a current back condition and any remote 
incident of service, to include an injury, the Board finds 
that a medical examination and/or opinion is not warranted.  
Id.  See also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).   

A VA examination is also not necessary in this case 
concerning entitlement to service connection for PTSD.  While 
there is medical evidence of a current diagnosis of PTSD, 
service personnel records do not show combat; the veteran's 
periods of ACDUTRA and a latter alleged period of active duty 
were not during a recognized period of war, to include the 
Korean Conflict (38 C.F.R. § 3.2 (2005)) and, as explained 
below, his alleged in-service stressor has not been verified.  
Simply out, the service personnel records do not even show 
that the veteran was on active duty in a combat zone, let 
alone engaged in combat with the enemy, and he has failed to 
submit any credible evidence verifying his alleged in-service 
stressor of being involved in a secret mission.  With no 
verified stressor, no additional development is required, to 
include a medical examination and/or opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4). 

The Board also finds that, as explained in more detail below, 
the veteran's assertions regarding the nature of the alleged 
period of active duty are simply not credible, to include 
being involved in a secret mission, witnessing the removal of 
documents pertaining to the mission from his home years later 
by two unidentified men.  In view of all of these 
circumstances, there is no further duty to search for service 
records or proving an examination or opinion.  

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.   
Bernard v. Brown, 4 Vet. App. 384 (1993)

Laws and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1131.  In order 
to show a chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a claimant seeks benefits and 
the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Entitlement to service connection for PTSD

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f) (2004); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The DSM-IV provides two requirements as to the 
sufficiency of a stressor: (1) A person must have been 
"exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] involved 
intense fear, helplessness, or horror".  DSM-IV at 427-28.  
These criteria are not based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response).  Hence, under 
the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of a predisposition toward development 
of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 
(1997).

Corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002); 
see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997).

The veteran's discharge documents and personnel records show 
that he enlisted in the US Army Reserves in June 1956.  His 
obligation was documented until June 1964.  The veteran was 
ordered to active duty from June 1958 to December 1958 
attending basic training at Co C, 11 BATGP, 3rd Brigade 
(training), Fort Ord, California from June 1958 to September 
1958.  He was also attending Military Police, Advanced 
Individual Training at Fort Gordon, CA, from September 1958 
to December 1958.  The service records also show that the 
veteran was erroneously ordered to active duty from December 
1961 to February 1962, and was thus released to the US Army 
Reserves.  No other period of active duty has been verified.  

The veteran contends that he was in active duty for the 
period from March 1962 to approximately May 1964.  He claims 
that he was part of a covert mission in Korea where he was 
engaged in combat.  At a May 2004 personal hearing he 
testified that upon his return home from Korea, any documents 
or souvenirs that he had from his time there, were removed in 
1982 from a trunk in his mother's house by two unidentified 
men dressed in suits who were traveling in a government 
vehicle.  At the hearing he also submitted into evidence an 
honorable discharge certificate dated in May 1964, which, 
when considered with the other evidence of record, apparently 
reflects his honorably discharge or release from obligation 
to the Army Reserves.  

In support of the veteran's claim, B.W., identified as the 
veteran's girlfriend, submitted several witness statements, 
along with hearing testimony, wherein she indicated that the 
veteran was on active duty from 1962 to 1964, and was 
assigned a secret operation in Korea during that time.  
Additionally, she submitted a photostatic copy of a 
photograph on his behalf, which showed the veteran with a 
group of military men in uniform holding a guidon with the 
designation C and 11.  Although he informed B.W. that said 
picture was taken prior to going to Korea, the Board concurs 
with the RO in finding that the designation C and 11 in the 
picture indicates that it was taken while the veteran was 
attending basic training at Co C, 11 BATGP, 3rd Brigade, in 
Fort Ord, California, sometime between June 1958 and 
September 1958.  With respect to B.W.'s statements regarding 
her knowledge of the veteran's experiences in combat in 
Korea, these are all are based solely on history provided by 
the veteran.  In a December 2003 witness statement, G.B. 
described his combat experiences while in active duty in the 
DMZ between 1963 and 1964.  Although he stated that the 
veteran could have been involved in combat in Korea during 
the time he was there, he had no personal knowledge of this 
fact.  Therefore, these witness statements are of little 
probative value.

Following numerous requests from the RO to verify the period 
of service from March 1962 to approximately May 1964, the 
National Personnel Records Center (NPRC) only confirmed 
periods of active duty from June 1958 to December 1958 and 
from December 1961 to February 1962.  The evidence obtained 
from the NPRC is negative for a finding that he served 
outside of the U.S. during his confirmed period of active 
duty.  In the present case, the veteran's military service 
record does not show that he engaged in combat while in 
service.

Even assuming for the sake of argument that the veteran had 
additional active duty from 1962 to 1964 in Korea, this was 
years after the Korean Conflict ended.  See 38 U.S.C.A. § 
101(9); 38 C.F.R. §  3.2(e) (2005); see also Gaines v. West, 
11 Vet. App. 353 (1998) (in adjudicating a claim for service 
connection for PTSD, the Board must determine whether the 
veteran served in combat).  

In a May 2002 PTSD questionnaire, the veteran stated that he 
had PTSD, which he attributed to having been involved in 
combat while in Korea between 1962 and 1964.  He claimed to 
have been part of a covert operation.  The veteran could not 
remember the names of any other soldiers or any other 
specific information regarding units assigned or places 
involved in this operation.  Post-service VA medical reports 
dated in 2003 show a diagnosis and treatment for PTSD and 
dysthymia.  While numerous records attributed his PTSD to the 
stress of financial trouble, other records made specific 
mention of flashbacks to the Korean War, and related these 
memories to his PTSD.  The veteran's PTSD diagnosis was based 
on history provided by the veteran regrading his alleged 
involvement during combat in Korea.  Because the veteran did 
not engage in combat with the enemy or even in a combat zone, 
verification of his claimed in-service stressor is required.  
38 C.F.R. § 3.304(f).  

VA has been unable to verify any combat-related incidents or 
involvement in a secret mission in Korea.  The service 
personnel records are entirely negative for such service.  
Despite repeated requests, did not provide the RO with any 
specific information, including dates, names, or locations 
about any claimed in-service stressor.  Moreover, it is the 
Board's judgment that the veteran's claim of being on a 
"secret mission" in Korea between May 1962 and May 1964, 
and his testimony that upon his return home from Korea, any 
documents or souvenirs that he had from his time there were 
"removed in 1982 from a trunk in his mother's house by two 
unidentified men dressed in suits who were traveling in a 
government vehicle" are simply not credibile.  Because the 
veteran did not engage in combat, and there is no credible 
evidence that verifies his claimed in-service stressor of 
being on a secret mission, service connected for PTSD is not 
warranted.  That is, while there is medical evidence of a 
current diagnosis of PTSD, the veteran did not have combat 
duty and his alleged in-service stressors have not been 
corroborated by official records or any other credible 
supportive evidence.  Thus, there is no competent evidence of 
a diagnosis of PTSD based upon combat or a verified stressor 
and the preponderance of the evidence is against the claim. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim for service connection for 
PTSD must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra; 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Entitlement to service connection for a back condition

In a statement from the veteran submitted in May 2004, he 
claimed that in May 1964, in the early morning hours, he was 
unloading ammunition into a bunker in North Fort at Fort 
Lewis, Washington, when the truck lurched forward causing him 
to loose his balance and falling backwards with the 
ammunition box that he was holding on top of him.  He claims 
that he was hospitalized for 3 days following this injury.  

As noted above, despite numerous efforts, the RO was unable 
to verify that the veteran served from March 1962 to May 
1964.  The NPRC only verified periods of active duty from 
June 1958 to December 1958 and from December 1961 to February 
1962.  His service medical records during the periods of 
verified service, to include the February 1962 separation 
examination, are negative for any findings attributable to a 
back injury or disability.  Even assuming the alleged 
subsequent service, there is no competent evidence that links 
a current back disability to service.  

A May 1994 post-service private medical record shows that the 
veteran was diagnosed with remote sacroiliac trauma with 
associated sciatic sensory neuritis, as a result of a 
twisting pelvic injury when he fell in a parking lot in May 
1994.  Following the injury he complained of low back pain.  
The veteran provided a history of having been in a motor 
vehicle accident years prior to the 1994 fall, which he 
described as unrelated to the injury description.  He did not 
mention a prior injury to his back, to include the alleged 
in-service injury.

Post-service medical reports dated in 2003 reflect that the 
veteran identified himself as a Korean War veteran who 
engaged in combat and injured his back sometime between 
February 1962 and May 1964.  He claimed that as a result of 
this injury, he was hospitalized for 3 days, after which he 
was told he could go home.  A January 2003 VA medical report 
included a history of chronic low back pain following an 
injury he sustained during active military service in 1964.  
An October 2003 x-ray report revealed severe deforming 
arthrosis of the low dorsal and upper lumbar spine, along 
with significant degenerative disc changes.  In October 2003 
a registered nurse opined that the veteran's back condition 
was progressive but she was not sure that a 4 foot fall from 
a truck in 1964 could be causally related to his contortion.  
A May 2004 medical statement confirmed that the veteran had 
significant degenerative disc disease that had been present 
for years.  Although the latter two medical reports verify 
that the veteran's back condition appears to be long-
standing, these findings were reported at least 30 years 
after service.  

To the extent that the private and VA post-service medical 
reports dated in 2003 or thereafter, indicate a history of 
back pain since service or a possibility that his back 
condition may have originated in active duty, the Board notes 
that is apparent that the clinicians' reports were based upon 
history obtained from the veteran rather than a review of the 
record.  The Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  Here, 
there is no medical evidence of a back disability until 
decades post-service and only after a May 1994 injury.  
Accordingly, there is no competent medical evidence that 
causally links the veteran's current back condition to 
service.  

The medical evidence of record reflects a gap of 30 years 
between service discharge and a diagnosis for a back 
disability.  The Board finds that the lack of evidence of 
treatment or contemporaneously recorded lay evidence during 
this period of time weighs against a finding of continuity of 
symptomatology.  38 C.F.R. § 3.303; Voerth, supra; Savage, 
supra.  With respect to negative evidence, as noted above, 
the Court of Appeals for Veterans Claims has held that the 
fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom.  Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

The Board recognizes the assertions by the veteran and W.B. 
that his current back disability is related to service.  
However, as lay persons, they are not competent to provide 
medical opinions and their assertions as to medical diagnosis 
or causation cannot constitute medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There bare 
contentions in this regard are no more than unsupported 
conjecture, and have no probative value.  

For the reasons stated above, the Board finds that service 
connection for a back condition is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, 
supra.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a back condition is 
denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


